Exhibit 10.64




    
TEMPUR SEALY INTERNATIONAL, INC.
AMENDED AND RESTATED 2013 EQUITY INCENTIVE PLAN
2020 Performance Restricted Stock Unit Award Agreement
[Name]
This Performance Restricted Stock Unit Award Agreement (this “Agreement”), dated
as of January 3, 2020, is between Tempur Sealy International, Inc., a
corporation organized under the laws of the State of Delaware (the “Company”),
and the individual identified below (the “Recipient”).
Recipient:
 
 
 
Number of Target Shares in Award:
 
 
 
Date of Award:
January 3, 2020
 
 
Designated Period:
The one (1) year period commencing January 1, 2020 and ending December 31, 2020



1.    Award of Performance Restricted Stock Units. Pursuant and subject to the
Company’s Amended and Restated 2013 Equity Incentive Plan (as the same may be
amended from time to time, the “Plan”), and the Company’s Amended and Restated
2013 Long-Term Incentive Plan as adopted in connection with the Plan (the “LTI
Plan”), the Company grants the Recipient an award (the “Award”) for ______
performance restricted stock units (“PRSUs”), each constituting the right on the
terms and conditions set forth herein to a share of the Company’s common stock,
par value $0.01 per share (the “Target Shares”), subject to upward or downward
adjustment upon the determination of a Final Award (as defined in Section 3
below) (such Target Shares, as so adjusted, the “Shares”). This Award is granted
as of January 3, 2020 (the “Grant Date”).


2.    Rights of PRSUs and Target Shares. If the Company declares and pays a
dividend or other distribution with respect to the outstanding Common Stock
(collectively “Stock Payments”) at or before the issuance of the Shares to the
Recipient pursuant to Section 5(d), then the Company shall pay to the Recipient,
at the time it delivers the Shares pursuant to Section 5(d) (the “Delivered
Shares”), the Stock Payments that would have been paid on the Delivered Shares
had they been outstanding at the time the Stock Payments were made. In no event
will any Stock Payment be paid to the Recipient prior to delivery of Delivered
Shares, and if the Restricted Stock Units do not vest for any reason then no
Stock Payments will ever be paid with respect thereto and all rights thereto
will be forfeited. Except for the contingent rights described in the preceding
sentence, unless and until the vesting conditions of the Award have been
satisfied and the Recipient has received the shares of Stock in accordance with
the terms and conditions described herein, the Recipient shall have none of the
attributes of ownership with respect to such shares of Stock.


3.    Determination of Final Award.


(a)The Target Shares ultimately issued by the Company pursuant to the Award
shall be subject to adjustment according to the Company’s achievement
(“Performance”) of the Performance Metrics for the Award and compliance with the
provisions and rules set forth on Appendix A attached hereto (the “Performance
Metrics”) and incorporated herein by this reference (the Award as so adjusted,
“Final Award”).


(b)As provided in the LTI Plan, within sixty (60) days after the end of the
Designated Period, the Compensation Committee shall determine and certify in
writing (a) whether and to what extent the Performance Metrics have been
achieved and (b) based on such Performance, the number of Shares to be issued to
Recipient as the Final Award (with the date of such determination referred to as
the “Determination Date”).


4.    Vesting Period and Rights; Taxes; and Filings.


(a)    Vesting Period and Rights. The Final Award, if any, will vest in three
equal installments after determination of the Final Award beginning on the
second anniversary of the Grant Date and each of the following two grant date
anniversaries thereafter (each a “Vesting Date”), unless the Final Award
terminates or vests earlier in accordance with Section 5 or 6 hereof.


[Signature Page to Regular Grant Performance Restricted Stock Unit Award
Agreement]



--------------------------------------------------------------------------------

Exhibit 10.64




Subject to the provisions of Sections 5 and 6 below, any vesting is subject to
the Recipient continuing to be employed by the Company or an Affiliate of the
Company on the applicable Vesting Date. Any portion of the Final Award that has
vested as described above is referred to herein as “Vested PRSUs”.


(b)    Taxes. The Recipient is required to provide sufficient funds to pay all
withholding taxes. Pursuant to the Plan, the Company shall have the right to
require the Recipient to remit to the Company an amount sufficient to satisfy
federal, state, local or other withholding tax requirements if, when, and to the
extent required by law (whether so required to secure for the Company an
otherwise available tax deduction or otherwise) attributable any Award awarded
under this Agreement, including without limitation, the award or lapsing of
stock restrictions on such Award. The obligations of the Company under this
Agreement shall be conditional on satisfaction of all such withholding
obligations and the Company shall, to the extent permitted by law, have the
right to deduct any such taxes from any payment of any kind otherwise due to the
Recipient. However, in such cases Recipient may elect, subject to any reasonable
administrative procedures for timely compliance established by the Compensation
Committee, to satisfy an applicable withholding requirement, in whole or in
part, by having the Company withhold a portion of the Shares to be issued under
the Award to satisfy the Recipient’s tax obligations. The Recipient may only
elect to have Shares withheld having a Market Value on the date the tax is to be
determined equal to at least the minimum statutory total withholding taxes
arising upon the vesting of any Shares. If the Recipient has not submitted an
election on or before the thirtieth (30) day prior to the Determination Date,
Recipient shall be deemed to have elected to have shares withheld from the
Shares to be issued under the Award to satisfy the Recipient’s tax obligation in
an amount equal to the minimum statutory total withholding taxes. All elections
shall be irrevocable, made in writing, signed by the Recipient, and shall be
subject to any restrictions or limitations that the Compensation Committee deems
appropriate.


(c)Filings. The Recipient is responsible for any filings required under
Section 16 of the Securities Exchange Act of 1934 and the rules thereunder.


5.    Termination of Employment.


(a)    During Designated Period or Before Determination Date. If the Recipient’s
employment with the Company or an Affiliate of the Company terminates at any
time during the Designated Period or prior to the Determination Date, including
because the Recipient’s employer ceases to be an Affiliate, the right to the
Shares and the Final Award shall be as follows:


(i)
Death. If the Recipient dies at any time during the Designated Period or before
the Determination Date, the PRSUs granted hereunder will vest immediately and
the person or persons to whom the Recipient’s rights shall pass by will or the
laws of descent and distribution shall be entitled to receive Shares equal to
the number of Target Shares granted to the Recipient pursuant to this Award in
lieu of any claim to the Final Shares (if any).



(ii)
Long-Term Disability. If the Company or an Affiliate of the Company terminates
the Recipient’s employment as a result of long-term disability (within the
meaning of Section 409A of the Code) at any time during the Designated Period or
before the Determination Date, the PRSUs granted hereunder will vest immediately
and Recipient shall be entitled to receive Shares equal to the number of Target
Shares granted to the Recipient pursuant to this Award in lieu of any claim to
the Final Shares (if any).

 
(iii)
By the Company or By the Recipient. If at any time during the Designated Period
or before the Determination Date: (A) the Recipient ceases to be an employee of
the Company or an Affiliate of the Company due to the Recipient’s termination by
the Company or such Affiliate for any reason other than as provided in Section
5(a)(ii) or (B) if the Recipient resigns or otherwise terminates his or her
employment for any reason, then the Recipient’s right to the PRSUs and the
Shares issuable thereunder shall be forfeited, no Shares shall be issued and the
PRSUs shall be cancelled.



(b)    On or After the Determination Date. If the Recipient’s employment with
the Company or an Affiliate of the Company terminates on or after the
Determination Date but prior to the fourth anniversary of the Grant Date,
including because the Recipient’s employer ceases to be an Affiliate, the right
to the Final Award and the Shares shall be as follows:


(i)
Death. If the Recipient dies, the unvested PRSUs relating to the Final Award
granted hereunder will vest immediately and the person or persons to whom the
Recipient’s rights shall pass by will or the laws of descent and distribution
shall be entitled to receive all of the Shares with respect thereto.







[Signature Page to Regular Grant Performance Restricted Stock Unit Award
Agreement]



--------------------------------------------------------------------------------

Exhibit 10.64




(ii)
Long-Term Disability. If the Company or an Affiliate of the Company terminates
the Recipient’s employment as a result of long-term disability (within the
meaning of Section 409A of the Code), the unvested PRSUs relating to the Final
Award granted hereunder will vest immediately and Recipient shall be entitled to
receive all of the Shares with respect thereto.



(iii)
By the Company or By the Recipient. If the Recipient ceases to be an employee of
the Company or an Affiliate of the Company due to the Recipient’s termination by
the Company or such Affiliate for any reason other than as provided in Section
5(b)(ii) or if the Recipient resigns or otherwise terminates his or her
employment for any reason other than for an Approved Retirement, the Recipient’s
right to the unvested PRSUs relating to the Final Award and the Shares issuable
thereunder shall be forfeited, no Shares shall be issued and the unvested
Performance Restricted Stock Units shall be cancelled. The term “Approved
Retirement” is defined below.



(iv)
Approved Retirement. In the event of the Recipient’s Approved Retirement, the
Compensation Committee (or any person delegated authority to act on its behalf
in respect of the matter) may at its discretion consent to the continued vesting
in accordance with Section 4 hereof (notwithstanding such Approved Retirement)
until the third anniversary of the date of such Approved Retirement of all or
part of the unvested PRSUs relating to the Final Award on such date, in which
case Recipient’s right to the unvested PRSUs relating to the Final Award and the
Shares issuable thereunder that would not vest upon or prior to such anniversary
shall be forfeited, no Shares shall be issued and the unvested Performance
Restricted Stock Units shall be cancelled at the time of such Approved
Retirement. Notwithstanding the foregoing, no continued vesting shall occur, no
Shares shall be issued and all of Recipient’s rights to the unvested PRSUs
relating to the Final Award and related Shares issuable thereunder shall be
forfeited, expire and terminate at the time of such Approved Retirement unless
(i) the Company shall have received a release of all claims from the Recipient
(a “Release and Waiver”) (and said Release and Waiver shall have become
irrevocable in accordance with its terms) prior to the next applicable Vesting
Date (or if earlier, the deadline established in the form of Release and Waiver
delivered by the Company to Recipient for execution) and (ii) the Recipient
shall have complied with the covenants set forth in Section 11 of this
Agreement. If and to the extent the Compensation Committee shall for any reason
decline to consent to continued vesting on the Recipient’s Approved Retirement,
then the provisions of subsection 5(b)(iii) above shall instead apply.



(c)    Definitions. As used in this Agreement:


(i)
“Approved Retirement” shall mean any Retirement of the Recipient the
Compensation Committee determines in its sole discretion shall be treated as an
“Approved Retirement” for purposes of this Agreement;



(ii)
“Change of Control” shall have the meaning set forth in the Plan, provided, that
no event or transaction shall constitute a Change of Control for purposes of
this Agreement unless it also qualifies as a change of control for purposes of
Section 409A of the Code; and



(iii)
“Employee”, “employment”, “termination of employment” and “cease to be
employed,” and other words or phrases of similar import, shall mean the
continued provision of substantial services to the Company or any of its
Affiliates (or the cessation or termination of such services) whether as an
employee, consultant or director.



(d)Payment. In all cases, payment (i.e., issuance of the Shares and payment of
any applicable Stock Payments as provided in Section 2) with respect to any
Vested PRSUs shall be made promptly and, in any event, within twenty (20) days
following the applicable Vesting Date or the date of any accelerated vesting as
described in Sections 5(a)(i) or (ii) or Sections 5(b)(i) or (ii) above. For
this purpose, PRSUs of the Final Award continuing to vest on account of an
Approved Retirement, shall continue to vest as provided above only if the
Company has received the required Release and Waiver, but delivery of the Shares
and payment of any applicable Stock Payments as provided in Section 2 on or
after the next applicable Vesting Date pursuant to this subsection 5(d) shall
not obviate the need to comply with the covenants contained in Section 11 until
the Covenant Termination Date (as defined in Section 11) in order to retain the
Shares then delivered.




[Signature Page to Regular Grant Performance Restricted Stock Unit Award
Agreement]



--------------------------------------------------------------------------------

Exhibit 10.64




6.    Change of Control Provisions.


(a)    If a Change of Control occurs, the provisions of Section 9(b) of the Plan
shall apply.


(b)    The Company (or any successor organization) may require the Recipient to
enter into a performance restricted stock unit award agreement that replaces
this Agreement and reflects the terms described above.


7.    Other Provisions.


(a)    This Award of Performance Restricted Stock Units does not give the
Recipient any right to continue to be employed by the Company or any of its
Affiliates, or limit, in any way, the right of the Company or its Affiliates to
terminate the Recipient’s employment, at any time, for any reason not
specifically prohibited by law.


(b)    The Company is not liable for the non-issuance or non-transfer, nor for
any delay in the issuance or transfer of any shares of common stock due to the
Recipient upon the Vesting Date (or, if vesting of the Performance Restricted
Stock Units is accelerated pursuant to Section 5 or 6, such earlier date) with
respect to vested Performance Restricted Stock Units which results from the
inability of the Company to obtain, from each regulatory body having
jurisdiction, all requisite authority to issue or transfer shares of common
stock of the Company if counsel for the Company deems such authority necessary
for the lawful issuance or transfer of any such shares. Acceptance of this Award
constitutes the Recipient’s agreement that the shares of common stock
subsequently acquired hereunder, if any, will not be sold or otherwise disposed
of by the Recipient in violation of any applicable securities laws or
regulations.


(c)    The Award, the Performance Restricted Stock Units and entitlement to the
Shares are subject to this Agreement and Recipient’s acceptance hereof shall
constitute the Recipient’s agreement to any administrative regulations of the
Compensation Committee of the Board. In the event of any inconsistency between
this Agreement and the provisions of the Plan, the provisions of the Plan shall
prevail.


(d)    All decisions of the Compensation Committee upon any questions arising
under the Plan or under these terms and conditions shall be conclusive and
binding, including, without limitation, those decisions and determinations to
adjust the Performance Restricted Stock Units made by the Compensation Committee
pursuant to the authority granted under Section 8.4(d) of the Plan.


(e)Except as provided in Section 6.4 of the Plan, no right hereunder related to
the Award or these Performance Restricted Stock Units and no rights hereunder to
the underlying Shares shall be transferable (except by will or the laws of
descent and distribution) until such time, if ever, that the Shares are earned
and delivered.


8.    Incorporation of Plan Terms. This Award is granted subject to all of the
applicable terms and provisions of the Plan, including but not limited to
Section 8 of the Plan, “Adjustment Provisions”, and the limitations on the
Company's obligation to deliver Shares upon vesting set forth in Section 10 of
the Plan, “Settlement of Awards”. Capitalized terms used but not defined herein
shall have the meaning assigned under the Plan. In the event of any conflict
between the terms of this Agreement and the terms of the Plan, the provisions of
the Plan shall control.


9.    Miscellaneous. This Agreement shall be construed and enforced in
accordance with the laws of the State of Delaware, without regard to the
conflict of laws principles thereof and shall be binding upon and inure to the
benefit of any successor or assign of the Company and any executor,
administrator, trustee, guardian, or other legal representative of the
Recipient. This Agreement may be executed in one or more counterparts all of
which together shall constitute one instrument.


10.    Tax Consequences.


(a)    The Company makes no representation or warranty as to the tax treatment
of this Award, including upon the issuance of the Shares or upon the Recipient’s
sale or other disposition of the Shares. The Recipient should rely on his or her
own tax advisors for such advice. Notwithstanding the foregoing, the Recipient
and the Company hereby acknowledge that both the Recipient and the Company may
be subject to certain obligations for tax withholdings, social security taxes
and other applicable taxes associated with the vesting of the Performance
Restricted Stock Units or the Shares by the Recipient pursuant to this
Agreement. The Recipient hereby affirmatively consents to the transfer between
his or her employer and the Company of any and all personal information
necessary for the Company and his or her employer to comply with its
obligations.


(b)    All amounts earned and paid pursuant to this Agreement are intended to
be paid in compliance with, or on a basis exempt from, Section 409A of the
Code.  This Agreement, and all terms and conditions used herein, shall be
interpreted and


[Signature Page to Regular Grant Performance Restricted Stock Unit Award
Agreement]



--------------------------------------------------------------------------------

Exhibit 10.64




construed consistent with that intent.  However, the Company does not warrant
all such payments will be exempt from, or paid in compliance with, Section
409A.  The Recipient bears the entire risk of any adverse federal, state or
local tax consequences and penalty taxes which may result from payments made on
a basis contrary to the provisions of Section 409A or comparable provisions of
any applicable state or local income tax laws.


11.    Certain Remedies.


(a)    If at any time prior to the later of (y) the last day of the two (2) year
period after termination of the Recipient’s employment with the Company and its
Affiliates and (z) the last Vesting Date (the later of such days being the
“Covenant Termination Date”), any of the following occur:


(i)the Recipient unreasonably refuses to comply with lawful requests for
cooperation made by the Company, its board of directors, or its Affiliates;


(ii)the Recipient accepts employment or a consulting or advisory engagement with
(A) any Competitive Enterprise (as defined in Section 11(c)) of the Company or
its Affiliates, or (B) any Significant Retailer (as defined in Section 11(d)),
or the Recipient otherwise engages in competition with the Company or its
Affiliates;


(iii)the Recipient acts against the interests of the Company and its Affiliates,
including recruiting or employing, or encouraging or assisting the Recipient’s
new employer to recruit or employ, an employee of the Company or any Affiliate
without the Company’s written consent;


(iv)the Recipient fails to protect and safeguard while in his or her possession
or control, or surrender to the Company upon termination of the Recipient’s
employment with the Company or any Affiliate or such earlier time or times as
the Company or its board of directors or any Affiliate may specify, all
documents, records, tapes, disks and other media of every kind and description
relating to the business, present or otherwise, of the Company and its
Affiliates and any copies, in whole or in part thereof, whether or not prepared
by the Recipient;


(v)the Recipient solicits or encourages any person or enterprise with which the
Recipient has had business-related contact, who has been a customer of the
Company or any of its Affiliates, to terminate its relationship with any of
them;


(vi)the Recipient takes any action or makes any statement, written or oral, that
disparages the business, products, services or management of Company or its
Affiliates, or any of their respective directors, officers, agents, or
employees, or the Recipient takes any action that is intended to, or that does
in fact, damage the business or reputation of the Company or its Affiliates, or
the personal or business reputations of any of their respective directors,
officers, agents, or employees, or that interferes with, impairs or disrupts the
normal operations of the Company or its Affiliates; or
(vii)the Recipient breaches any confidentiality obligations the Recipient has to
the Company or an Affiliate, the Recipient fails to comply with the policies and
procedures of the Company or its Affiliates for protecting confidential
information, the Recipient uses confidential information of the Company or its
Affiliates for his or her own benefit or gain, or the Recipient discloses or
otherwise misuses confidential information or materials of the Company or its
Affiliates (except as required by applicable law); then
(1)this Award shall terminate and be cancelled effective as of the date on which
the Recipient entered into such activity, unless terminated or cancelled sooner
by operation of another term or condition of this Agreement or the Plan;


(2)any Shares acquired and held by the Recipient pursuant to the Award during
the Applicable Period (as defined below) may be repurchased by the Company at a
purchase price of $0.01 per share; and


(3)any after-tax proceeds realized by the Recipient from the sale of Shares
acquired through the Award during the Applicable Period or realized from the
receipt of Stock Payments pursuant to Section 2 shall be paid by the Recipient
to the Company.


(b)    The term “Applicable Period” shall mean the period commencing on the
later of the date of this Agreement or the date which is one (1) year prior to
the Recipient’s termination of employment with the Company or any Affiliate and
ending on the Covenant Termination Date.




[Signature Page to Regular Grant Performance Restricted Stock Unit Award
Agreement]



--------------------------------------------------------------------------------

Exhibit 10.64




(c)    The term “Competitive Enterprise” shall mean a business enterprise that
engages in, or owns or controls a significant interest in, any entity that
engages in, the manufacture, sale or distribution of mattresses or pillows or
other bedding products or other products competitive with the Company’s
products. Competitive Enterprise shall include, but not be limited to, the
entities set forth on Appendix B hereto, which may be amended by the Company
from time to time upon notice to the Recipient. At any time the Recipient may
request in writing that the Company make a determination whether a particular
enterprise is a Competitive Enterprise. Such determination will be made within
fourteen (14) days after the receipt of sufficient information from the
Recipient about the enterprise, and the determination will be valid for a period
of ninety (90) days from the date of determination.


(d)    The term “Significant Retailer” means those retailers identified in
Appendix B hereto under the heading “RETAILERS.” The Recipient acknowledges that
the Significant Retailers may now or in the future compete directly or
indirectly with the Company, and that, whether or not a Significant Retailer
competes directly with the Company, the Recipient because of his or her
knowledge of the industry and his or her knowledge of confidential information
about the Company’s commercial relationships with many large retailers,
including one or more of the Significant Retailers, could damage the Company’s
competitive position and business if he worked with a Significant Retailer in
any of the capacities described above.


12.    Right of Set Off. By executing this Agreement, the Recipient consents to
a deduction from any amounts the Company or any Affiliate owes the Recipient
from time to time, to the extent of the amounts the Recipient owes the Company
under Section 11 above, provided that this set-off right may not be applied
against wages, salary or other amounts payable to the Recipient to the extent
that the exercise of such set-off right would violate any applicable law. If the
Company does not recover by means of set-off the full amount the Recipient owes
the Company, calculated as set forth above, the Recipient agrees to pay
immediately the unpaid balance to the Company upon the Company’s demand.


13.    Nature of Remedies.
(a)    The remedies set forth in Sections 11 and 12 above are in addition to any
remedies available to the Company and its Affiliates in any non-competition,
employment, confidentiality or other agreement, and all such rights are
cumulative. The exercise of any rights hereunder or under any such other
agreement shall not constitute an election of remedies.
(b)    The Company shall be entitled to place a legend on any certificate
evidencing any Shares acquired upon vesting of this Award referring to the
repurchase right set forth in Section 11(a) above. The Company shall also be
entitled to issue stop transfer instructions to the Company’s stock transfer
agent in the event the Company believes that any event referred to in
Section 11(a) has occurred or is reasonably likely to occur.
14.    Clawback Policy. The Recipient acknowledges receipt of a copy of the
Company’s Clawback Policy, and acknowledges and agrees that all shares of common
stock issued under this Agreement will be subject to the Clawback Policy or any
amended version thereof and any other clawback policy adopted by the Board of
Directors of the Company, in each case to the extent the Clawback Policy or any
other clawback policy applies by its terms to the Recipient. By accepting this
Award, the Recipient agrees that he or she is obligated to cooperate with, and
provide any and all assistance necessary to, the Company to recover or recoup
any Award or amounts paid under the Plan subject to clawback pursuant to the
Clawback Policy or any such other clawback policy. Such cooperation and
assistance shall include, but is not limited to, executing, completing and
submitting any documentation necessary to recover or recoup any Award or amounts
paid under the Plan from the Recipient’s accounts, or pending or future
compensation or Awards.


[Remainder of page intentionally left blank]






























[Signature Page to Regular Grant Performance Restricted Stock Unit Award
Agreement]



--------------------------------------------------------------------------------

Exhibit 10.64




In Witness Whereof, the parties have executed this Performance Restricted Stock
Unit Award Agreement as a sealed instrument as of the date first above written.
TEMPUR SEALY INTERNATIONAL, INC.


By:                            
Name:    Bhaskar Rao                    
Title:    Executive Vice President and Chief Financial Officer    


RECIPIENT


                            
Recipient signature


[Name]                            
Name of Recipient








[Signature Page to Regular Grant Performance Restricted Stock Unit Award
Agreement]

